[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONRE: OBJECTION TO REQUEST TO REVISE #103
The defendants have waived their right to object to personal jurisdiction because they failed to file a motion to dismiss within thirty days of the filing of their appearance; see Practice Book §§ 142, 144; the requested revisions are necessary insofar as they ask the plaintiff to disclose the parties' principal places of business and the location where the contract was executed. The court notes that the plaintiff is from Stamford and the defendants are located in Wilton. Thus, the requested revisions are necessary for purposes of establishing whether the Judicial District of Fairfield is the proper venue in the event that the defendants seek to transfer this case to another judicial district.
The plaintiff's objection is overruled as to all of the defendants' requests to revise.
FORD, JUDGE